Case 20-61065-pwb          Doc 625    Filed 11/13/20 Entered 11/13/20 07:28:28              Desc Main
                                     Document     Page 1 of 10




     IT IS ORDERED as set forth below:



     Date: November 12, 2020
                                                          _________________________________

                                                                    Paul W. Bonapfel
                                                              U.S. Bankruptcy Court Judge
    _______________________________________________________________




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

In re:                                                )      Chapter 11
                                                      )
THE KRYSTAL COMPANY, et al.,1                         )      Case No. 20-61065 (PWB)
                                                      )
                                                      )
                Debtors.                              )      (Jointly Administered)
                                                      )

                     MEMORANDUM REGARDING OBJECTIONS TO
                   DISMISSAL OF THE DEBTORS’ CHAPTER 11 CASES

         The Krystal Company (the “Debtor”) and related companies2 filed chapter 11 cases in

this Court on January 19, 2020. With the authorization of this Court, the Debtor has sold all of



1    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
     tax identification number, include: The Krystal Company (4140); Krystal Holdings, Inc.
     (5381); and K-Square Acquisition Co., LLC (8916). The location of the Debtors’ corporate
     headquarters and service address is: 1455 Lincoln Parkway, Suite 600, Dunwoody, Georgia
     30346.
2    The related companies are the holders of equity interests in The Krystal Company and have
     no significant assets other than ownership of those interests.
Case 20-61065-pwb       Doc 625     Filed 11/13/20 Entered 11/13/20 07:28:28             Desc Main
                                   Document     Page 2 of 10




its assets. As the Court describes below, under the terms of the sale and a related settlement, all

postpetition obligations of the Debtor are being paid. The sale did not, however, produce enough

money to pay anything to creditors who hold general unsecured claims that arose prior to the

filing of the case (“prepetition claims,” in bankruptcy terminology).

       Because the Debtor now has no assets and because all obligations that arose after the

bankruptcy filing (“postpetition claims”) have been paid, the Debtor has requested dismissal of

the case. The Court has received objections to dismissal from, among others, Linda S. Mitchell,

Cecelia Jenks, Southeast Gas, Black Horse Studio, Jerry Van Hoose, Mona L. Berry, Bessie A.

Berry, Khaaliyah Berry, and Adrianna C. Dukes.

       The Court sympathizes with the problems that the failure of the Debtor’s business has

created for these objecting parties. One person has lost the ability to feed poor people and help a

high school student attend college because gift cards and a scholarship that the Debtor is

obligated to provide under the terms of a settlement agreement for wrongful termination of

employment will not be honored. Another individual has not been paid for services rendered in

good faith in December 2019, right before the bankruptcy filing. A small business has lost about

$ 18,700 for services rendered and expenses incurred that will not be paid. A customer injured at

a Krystal restaurant has not received compensation for his injuries. Four workers who were laid

off due to the Coronavirus pandemic are struggling to make ends meet for their families and have

had difficulty receiving unemployment compensation. There are a lot of other people and

companies with valid debts that the Debtor has not paid, and it is likely that many of them are

suffering similar financial hardship.




                                                 2
Case 20-61065-pwb       Doc 625    Filed 11/13/20 Entered 11/13/20 07:28:28               Desc Main
                                  Document     Page 3 of 10




       One of the objectors made this observation:

       . . . Krystal [should] be required to pay its debts to us for this project. There has been too

       much corporate welfare in this country this summer to the gross detriment of small

       businesses and the American people. Krystal should not be a part of that – their

       marketing team and other high pay level execs still have jobs, their restaurants are still

       open. They should not be released from their moral and legal responsibilities when they

       still have the means to pay the debts to the small businesses who have worked hard and

       spent their own money for them. The small businesses who make this country what it is

       and without whom there would be no large corporations.

       Sadly, the Court has no remedy for these creditors. Unfortunately, not dismissing the

bankruptcy case will not make anything better. A new, separate company has purchased the

assets of the Debtor and now operates the restaurants that were not closed, and it is responsible

only for certain debts that it assumed. “Old Krystal” – the Debtor in this case – is no longer

operating and does not have any assets left.

       The Court can, however, attempt to explain what has happened in this case, why it is

appropriate to dismiss this case, and how the unfortunate result for the objectors (and many

others in similar circumstances) arises under the bankruptcy laws as enacted by Congress.

                                 What Happened in This Case?

       The Debtor’s largest creditor was a group of lenders including Wells Fargo Bank. The

Court refers to this claim as the claim of “Wells Fargo.”




                                                 3
Case 20-61065-pwb           Doc 625    Filed 11/13/20 Entered 11/13/20 07:28:28              Desc Main
                                      Document     Page 4 of 10




        On May 13, 2020, the Court entered an Order approving a settlement agreement, which

involved the Committee of Unsecured Creditors (the “Committee”),3 that established the amount

owed on the Wells Fargo claim as approximately $ 51 million and that agreed that the claim was

secured by a lien or security interest in all of the Debtor’s assets.4 In general, if a creditor has a

lien on security interest in an asset, the creditor is entitled to the proceeds from the sale of the

asset before other creditors get any of the sales proceeds.

        During the course of the case, the Debtor, Wells Fargo, and the Committee determined

that the best way to pay creditors in this case would be to sell the assets of The Krystal Company

as a going concern. The idea was to market Krystal to potential buyers and investors and

hopefully attract several bidders who would engage in an auction. The hope was that a buyer

would pay enough to permit payment of Wells Fargo and to have money left to pay unsecured

claims, at least in part.

        To that end, after substantial efforts to find interested buyers, the Debtor sought approval

of an agreement with Krystal Acquisition, LLC (a separate company) to purchase all of the assets

for $ 1,000,000 plus the assumption of certain liabilities, subject to higher and better bids. The

assumed liabilities, in general, were obligations that the Debtor incurred after the bankruptcy

filing in the operation of its business and obligations under certain store leases and other



3   The Bankruptcy Code provides for the appointment of a committee of unsecured creditors in
    a chapter 11 case to represent the interests of general unsecured creditors, such as the
    objectors.
4   In April 2018, investors made an equity investment of about $ 59.8 million in the Debtor,
    which was used to reduce the Wells Fargo debt by about $ 42 million and to fund remodeling
    costs, marketing expenditures, and working capital needs in an effort to improve the Debtor’s
    financial situation and business operations at the time. The investors, like the objecting
    parties, will not receive anything in this case on account of this investment.

                                                   4
Case 20-61065-pwb        Doc 625    Filed 11/13/20 Entered 11/13/20 07:28:28              Desc Main
                                   Document     Page 5 of 10




agreements that the purchaser needed to assume in order to continue the operations of the Krystal

stores after the acquisition.

        The Debtor later withdrew its request to enter into the agreement with Krystal

Acquisition, LLC, and instead filed a motion to sell its assets to DB KRST Investors, LLC, the

sub-agent for Wells Fargo, acting as purchaser for the benefit of Wells Fargo and the other

lenders in the group. In addition, the Debtor sought approval of an agreement among the Debtor,

DB KRST Investors, LLC, and the Committee relating to the sale, the assumption of the

Debtor’s obligations arising after the filing of the petition, the assumption of obligations under

certain other leases and other agreements that DB KRST Investors wanted in order to continue

operating the Krystal stores after the acquisition, the amount and secured status of the Wells

Fargo claim, and a budget for the wind-down of the chapter 11 case after closing of the sales

transaction.

        The material effects of the proposed settlement and sale were that DB KRST Investors,

LLC, would purchase the assets in exchange for: (1) reduction of the amount of the Wells Fargo

debt by $ 27 million (leaving an unpaid claim of about $ 24 million); (2) assumption by DB

KRST Investors of postpetition debts incurred in the ordinary course of business, including

attorneys and other professionals employed by the Debtor and the Committee for their work in

the case; (3) assumption of liabilities under certain leases and other agreements; and (4) use of

cash to pay expenses necessary to pay postpetition obligations the Debtor had incurred during the

case and to “wind down” the chapter 11 case.

        The Court approved the settlement and the sale in Orders entered on May 13, 2020.

Among other things, the Court determined that the contemplated transactions were in the best


                                                 5
Case 20-61065-pwb        Doc 625    Filed 11/13/20 Entered 11/13/20 07:28:28               Desc Main
                                   Document     Page 6 of 10




interests of creditors because no better terms appeared possible and because the alternative

would be the liquidation of the Debtor’s assets through the closing of its stores. The closing of

stores would mean the loss of jobs for employees and the loss of a tenant for all of the landlords.

Liquidation would not produce enough money to pay these claims, and would most likely result

in more money being owed on the Wells Fargo claim than the $ 24 million remaining after the

transaction.

       After approval of the sale and the settlement, the Debtor, DB KRST Investors, and the

Committee worked to resolve various disputes involving the amount that had to be paid to keep

the leases in effect that the buyer wanted to retain and other issues. The attorneys and other

professionals filed applications for the court to approve compensation for the work they did

during the case. Obligations incurred in the ordinary course of business after the bankruptcy

filing were paid.

       After working through all of this, the Debtor moved to dismiss the case because it has no

remaining assets, and nothing can be done to pay other creditors.

                             Why Should This Case Be Dismissed?

       A chapter 11 bankruptcy case can end in one of three ways: (1) confirmation (court

approval) of a plan of reorganization for the payment of creditors; (2) conversion to a case under

chapter 7 for the appointment of a trustee, liquidation of assets by the trustee, and distribution of

the proceeds to creditors in accordance with the priorities that Congress has established in the

Bankruptcy Code; or (3) dismissal.

       With no assets and no business, the Debtor cannot possibly propose a plan for

reorganization.


                                                  6
Case 20-61065-pwb       Doc 625    Filed 11/13/20 Entered 11/13/20 07:28:28             Desc Main
                                  Document     Page 7 of 10




       Conversion to chapter 7 would be futile. Again, the Debtor has no assets, so a chapter 7

case could not possibly result in any benefit to anyone.

       The only alternative, therefore, is to dismiss the case. Nothing can be accomplished in

the bankruptcy case to produce any money to pay the objectors and other creditors.

                         Why Do the Bankruptcy Laws Permit This?

       A primary purpose of the bankruptcy laws is to preserve the going concern value of a

distressed business in order to maximize payment to creditors. Preservation of going concern

value also avoids loss of jobs that occurs when a company shuts down.

        Preservation of most of Krystal’s business is what happened in this case. Together, the

sale and the related settlement of matters involving the Wells Fargo claim resulted in the

preservation of the Krystal restaurant business as a going concern under new ownership and the

realization of more value than would have occurred if its assets had been sold in piecemeal sales

at each location. Although many employees lost jobs arising out of lay-offs during the pandemic

or because some locations closed, many others continued to have employment.

       What this chapter 11 case accomplished was the preservation of jobs, the payment of rent

in full under most leases, and a reduction in amount of the Wells Fargo debt. It occurred through

a transparent process in which unsecured creditors, such as the objectors, were able to participate

through the Committee as their representative. And although it is usually not economical for a

single unsecured creditor to get involved in the process, bankruptcy procedure contemplates that

unsecured creditors may be heard on anything that happens in the case.

       None of this, however, benefitted unsecured creditors like the objectors, who will receive

no payment on their claims and have suffered as a result. Unfortunately, the bankruptcy system


                                                 7
Case 20-61065-pwb        Doc 625      Filed 11/13/20 Entered 11/13/20 07:28:28              Desc Main
                                     Document     Page 8 of 10




has no answer to this difficulty. The problem arises from the economic realities of the Debtor’s

situation, not the way the bankruptcy laws work.

       It cannot be good when a company does not pay its debts. But when a creditor, such as

Wells Fargo, has a claim on all of a debtor’s assets for an amount that is substantially in excess

of the realizable value of the assets, payment of other debts is not possible under any set of

circumstances when no other sources of payment exist.

       In this case, the process worked for some parties, such as employees and landlords. The

result for others, like the objectors, was a disaster. The point is that the disaster resulted from

financial circumstances, not the operation of the bankruptcy laws.

       The Court understands why the objection quoted earlier characterizes this situation as

“corporate welfare” and observes that the laws benefit high-paid executives who still have their

jobs with restaurants open. The Court, however, respectfully disagrees.

       The Court does not think it is “corporate welfare” when a business is sold (or

reorganized) with the result that the owners of the company lose their investment as owners, as

occurred in this case. If high-paid executives still have jobs, it is because they are now working

for the purchaser, who did not have to hire them. It is true that Krystal restaurants are still open,

but they belong to the new owner, not to the Debtor, which has no interest in them.

       The Court agrees with the objector’s observation that companies should not be released

from their debts when they have the means to pay them. The problem is that the Debtor here has

no prospect for paying its debts.5



5   As a technical bankruptcy matter, the Debtor is not being released from its debts. Dismissal
    of the case will not result in a discharge of its debts, so the Debtor still owes them. The

                                                  8
Case 20-61065-pwb        Doc 625    Filed 11/13/20 Entered 11/13/20 07:28:28               Desc Main
                                   Document     Page 9 of 10




                                            Conclusion

       It has been said that, in many bankruptcy cases, there are no good alternatives, only less

bad ones. As financial realities in this case took hold, it became clear that, for most creditors,

including the objectors, there were not even “less bad” alternatives. The Court is saddened that it

can offer only an explanation for what happened and why.

       For the reasons stated above, the Court must overrule the objections, and will enter a

separate order dismissing this case.

                                       [End of Memorandum]

                   THIS MEMORANDUM HAS NOT BEEN PREPARED FOR
                 PUBLICATION AND IS NOT INTENDED FOR PUBLICATION




   technical point is of no importance, however, because the Debtor has no assets or business
   operations that would permit it to pay any debts.

                                                  9
Case 20-61065-pwb      Doc 625 Filed 11/13/20 Entered 11/13/20 07:28:28      Desc Main
                              Document    Page 10 of 10




Distribution List

Sarah Robinson Borders                        Adrianna Dukes
King & Spalding LLP                           526 North 3rd Street
1180 Peachtree Street                         Griffin, GA 30223
Atlanta, GA 30309
                                              Khaaliyah Berry
Thomas W. Dworschak                           526 North 3rd Street
Office of the U.S. Trustee                    Griffin, GA 30223
Room 362
75 Ted Turner Drive                           Jerry Van Hoose
Atlanta, GA 30303                             c/o Carroll & Turner, P.S.C.
                                              Attorneys at Law
Jason R. Adams                                56 Court St.
Kelley Drye & Warren LLP                      Monticello, KY 42633
101 Park avenue
New York, NY 10178

Cecilia Jenks
6315 Overlook Club Circle
Suwanee, GA 30024

James K. Daugherty
Southeast Gas
715 MLK Jr Expressway
Andalusia, AL 36420

Linda S. Mitchell
100 Live Oak Lane
Cordele, GA 31015

Jennifer Bostic
Black Horse Studio
310 East Third St.
Winston-Salem, NC 27101

Mona L. Berry
526 North 3rd Street
Griffin, GA 30223

Bessie A. Berry
526 North 3rd Street
Griffin, GA 30223


                                         10
